Citation Nr: 1440588	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  05-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981 and from August 1984 to April 1985.  He also had a period of Reserve service between his two periods of active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, declined to reopen the previously denied claim for service connection for a psychiatric disorder.

The Veteran appealed that decision to the Board.  He and a friend presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2007.  A transcript is of record.  The Board subsequently reopened the claim in January 2008 and remanded it for additional development.  

The claim was returned to the Board following the completion of the development requested.  The Board denied the claim in December 2010.  The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2011 Joint Motion for Partial Vacatur and Remand (Joint Motion), the parties requested that the Court vacate the December 2010 Board decision as it pertained to the claim for service connection for a psychiatric disorder and remand the claim.  In a November 2011 Order, the Court granted the Joint Motion. 

The claim was thereafter returned to the Board, which sought expert medical opinions in July 2010 (with clarification of the opinion obtained in November 2012) and March 2014.  The claim is again before the Board for appellate review.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board notes that the issue was previously styled as entitlement to service connection for a psychiatric disorder, variously claimed as schizophrenia and a personality disorder.  Personality disorders are not considered diseases or injuries within the meaning of applicable legislation and are, therefore, not subject to service connection.  In addition, the most recent Axis I diagnoses rendered do not include a personality disorder.  Therefore, the issue has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The Veteran submitted a statement that was received by the Board in May 2013.  In a document accompanying this statement, the Veteran indicated that he did not wish to waive RO consideration of the evidence and wanted to have his case once again remanded to the RO.  Review of the evidence submitted reveals that it is not pertinent to any of the central questions left for resolution in this case.  Additionally, the Board notes that while VA treatment records associated with the Virtual VA file track ongoing treatment for schizophrenia, these records do not speak to etiology or link to service, and do not contain evidence pertinent to any of the central questions left for resolution in this case.  Given the foregoing, there is no reason to remand the claim as requested by the Veteran.  


FINDINGS OF FACT

1.  The Veteran's schizophrenia was not incurred during his first period of active duty service (November 1978 to November 1981) and no evidence a psychosis was shown in the one year timeframe after the Veteran's November 1981 discharge from his first period of active duty service.  

2.  There is clear and unmistakable evidence showing that the Veteran's schizophrenia preexisted his second period of active duty service (August 1984 to April 1985).

3.  There is clear and unmistakable evidence showing that schizophrenia was not aggravated by the second period of service and that any increase in severity of  schizophrenia during that period was due to its natural progression during that timeframe. 

CONCLUSION OF LAW

The criteria for service connection for schizophrenia have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Notice specific to the claim for service connection for schizophrenia was provided to the Veteran in letters dated in May 2004, June 2004, and March 2006; and the claim was readjudicated in a supplemental statement of the case (SSOC) dated July 2010.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).

The duty to assist was also met in this case.  The service treatment records are in the claims files and all pertinent VA and private treatment records, to include records from the Social Security Administration (SSA), have been obtained and associated with the files.  A VA examination with respect to the issue on appeal was obtained in August 2009.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion obtained from the VA examiner in August 2009, as well as the expert medical opinions obtained in October 2012 (with clarification in November 2012) and May 2014, are adequate as they pertain to various aspects of the claim.  Each are predicated on a full reading of the service, VA, and private medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiner/experts provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Lastly, there was substantial compliance with the Board's January 2008 remand instructions as development was undertaken to verify the Veteran's periods(s) of active military service and any other type of service the Veteran served, with specific efforts to determine if the Veteran's periods of service were inactive duty training, active duty for training, or active military service; complete records were obtained from the Navy Hospital at Long Beach; an attempt was made to obtain legible copies of all medical and personnel records; additional notice regarding the claim for service connection was provided to the Veteran; and a VA examination was provided.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also October 2008 letter.  

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In sum, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Service Connection

The Veteran seeks to establish entitlement to service connection for schizophrenia.  He primarily alleges that his schizophrenia either first manifested during his period of active service from November 1978 to November 1981, or that his schizophrenia was aggravated during his second period of active service from August 1984 to April 1985.

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if preexisting, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection will also be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2013).  Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  Id.  

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court clarified that the presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  See 38 U.S.C.A. § 1111 (West 2002); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected." (Citing Bagby, 1 Vet. App. at 227)).

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2012). 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2012); Jensen, 19 F.3d at 1417. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).  

Service treatment records from the Veteran's first period of active duty service (from November 1978 to November 1981) are devoid of reference to complaint of, or treatment for, any psychiatric problems, to include schizophrenia.  In addition, clinical evaluation of the Veteran's psychiatric functioning at the time of his November 1981 separation examination was normal.  See report of medical examination.  

Records dated after the Veteran's November 1981 discharge, and prior to his August 1984 re-entry into active duty service, reveal that in December 1982, more than a year after the Veteran's first discharge from service, the Veteran was diagnosed with dependent personality disorder.  It was noted that no hospitalization was required.  

The Veteran was admitted to the Waco VA Medical Center (VAMC) in April 1983.  It was noted to be his first admission.  The Veteran was diagnosed with an Axis I diagnosis of marijuana and substance abuse and an Axis II diagnosis of paranoid personality disorder.  The Veteran's chief complaint was that he wanted help to get off drugs and that most of his problem was that he smoked marijuana once daily.  He was discharged in May 1983.

Treatment records from the Veteran's Reserve service showed that in May 1983, he was found to be in an altered mental state.  He was screened for mobilization and found to be incoherent and unable to understand or answer simple questions.  He was found to show definite signs of emotional illness and there were indications of paranoia and possible evidence of damage done by drugs.  The Veteran reported experimentation with various narcotics, including an encounter with LSD while in college, but denied any current problems.  The examiner noted that continuation of this experimentation was suspected.  See May 1983 Consultation Report.  

In July 1983 it was noted that the Veteran was seen at the VA hospital and his inpatient records were requested.  In November 1983, the Veteran voluntarily readmitted himself to the VA hospital for treatment.  In December 1983 he was released from drill status because he refused to release his VA records. 

The Veteran was again admitted to the Waco VAMC between November 9, 1983, and December 7, 1983.  It was noted that he voluntarily readmitted himself due to hearing voices, smoking pot and drinking alcohol for a few months duration and that he had been discharged against medical advice in May 1983.  It was also noted that since his May 1983 hospitalization, he had stopped taking his medication, drank beer and wine, wandered around, and continued to smoke pot, and he also reported being followed.  Axis I diagnoses of chronic, paranoid type, schizophrenia (principal diagnosis); episodic alcohol abuse; and drug abuse (marijuana) were made.  The Axis II diagnosis was paranoid personality disorder. 

Despite psychiatric and substance use problems, the Veteran reenlisted for active duty service in 1984.  A May 1984 report of medical examination conducted prior to the start of the Veteran's second period of active duty service revealed that clinical evaluation of his psychiatric functioning was normal.  A May 1984 report of medical history indicates that the Veteran denied ever having or currently having depression or excessive worry or nervous trouble of any sort, but he did report being rejected from military service due to drug use in 1983.  On an Applicant Medical Prescreening Form, the Veteran denied ever being treated for any mental condition.  In September 1984 it was noted that upon the Veteran's return to active duty on August 29, 1984, he tested positive for THC (marijuana), but was diagnosed as not drug dependent and was retained for service. 

Service treatment records from the Veteran's second period of active duty (August 1984 to April 1985) reveal that on January 15, 1985, he was found wandering around the Naval station and was mentally confused and disoriented.  He was then sent for a psychiatric evaluation at the dispensary but once at the clinic he got combative with security.  A January 1985 Medical Board Report indicated that upon intake, the Veteran was mentally confused and tangential.  He indicated he had been hospitalized twice at the Veterans Administration Hospital in Waco, Texas, between his first and second enlistments.  More specifically, the Veteran reported that his first hospitalization was in 1982 for four days and that that hospitalization occurred approximately six months after the completion of his first enlistment.  He also reported that the second hospitalization was approximately one year later, at which time he was hospitalized for about a month and given Haldol for mental confusion and psychotic behavior.  The Veteran acknowledged not telling his recruiter about his two psychiatric hospitalizations at the time of his second enlistment. 

The Veteran was diagnosed with chronic, undifferentiated type schizophrenia.  It was noted that it was manifested by repeated episodes of schizophrenia, social withdrawal, inappropriate affect, and looseness of association.  It was noted that he had a predisposition for schizoid personality disorder and that his precipitating stress was the routine stress of military life.  The January 1985 Medical Board Report identified the Veteran's schizophrenia as "EPTE/AGG" (existed prior to entrance into service and aggravated by service).  The Veteran was referred to the Central Evaluation Board. 

The Veteran was admitted from January 1985 through April 1985, during which time he underwent a full Physical Evaluation Board.  In March 1985, the Physical Evaluation Board found the Veteran to be unfit for military service because of his schizophrenia.  The Physical Evaluation Board determined that schizophrenia preexisted the Veteran's period of military service and was not aggravated by his military service. 

Since his discharge from his second period of active duty service to the present, the Veteran has sought medical treatment for his psychiatric problems, including his schizophrenia.  The mental health records associated with the Veteran's treatment are voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

As noted in the Introduction, the Board remanded the claim after reopening it in January 2008.  Remand was warranted, in pertinent part, in order to afford the Veteran a VA examination.  The Veteran underwent a VA mental disorders examination in August 2009.  In pertinent part, Axis I diagnoses of chronic, paranoid type, schizophrenia; alcohol abuse; and cannabis abuse, were made.  In response to the Board's request for an opinion as to the likelihood that the Veteran's psychiatric problems were due to or aggravated by either of the Veteran's periods of active duty, the examiner provided an opinion against the claim.  More specifically, the examiner determined that there is less than a 50 percent chance that the Veteran's schizophrenia is etiologically related (incurred in or aggravated by) to either period of military service.  The examiner noted that although the precise etiology of schizophrenia remains a subject of much scientific discussion, there are several factors etiologically related this disorder, including genetic, environmental toxins, infective agents, etc., none of which appear to be related to military service.  

The examiner provided a detailed rationale as to his conclusion that the Veteran's psychiatric problems were not due to or aggravated by either period of service, namely (1) that the Veteran appears to have genetic loading for psychosis (two siblings have that history; the presence of schizophrenia in a family member significantly increases the risk in a sibling); and (2) that the January 1985 Medical Board Report indicates that schizophrenia began in the period between the Veteran's two enlistments and therefore could not have been incurred in the military; furthermore, there was no evidence that his military activities aggravated symptoms of schizophrenia in any way.  

Following receipt of the August 2009 VA examination report, the Board issued a decision in which it denied the claim.  That decision was subsequently vacated by the Court pursuant to a Joint Motion, which determined that the Board had failed to address the presumption of soundness in regards to the claim for service connection for a psychiatric disorder in relation to the second period of active service.  The Board will address the presumption of soundness as it relates to the Veteran's second period of active duty service in this decision.

The Board notes at this juncture that it obtained an expert medical opinion in October 2012 following the Court's November 2011 Order.  The expert was asked whether it is at least as likely as not that the Veteran's psychiatric disorder (schizophrenia) first manifested during his period of active duty service from November 1978 to November 1981; whether there was clear and unmistakable evidence showing that the Veteran's psychiatric disorder (schizophrenia) existed prior to his second period of active service from August 1984 to April 1985; and whether there was clear and unmistakable evidence showing that any preexisting psychiatric disorder was not aggravated beyond the normal progress of the disorder during his second period of active service from August 1984 to April 1985.  

The examiner was asked to consider, and address where pertinent, the following evidence of record in providing the opinion: the Veteran's November 1978 entrance examination which reflected lay denial of psychiatric symptoms and a normal clinical evaluation of his psychiatric status; the Veteran's November 1981 separation examination which reflected a normal clinical evaluation of his psychiatric status; a December 1982 VA clinical record wherein the Veteran described difficulty adjusting to civilian life, and requested an evaluation to ensure that nothing was "psychiatrically wrong," which resulted in a diagnosis of dependent personality disorder; an April 1983 hospitalization record from the Waco VAMC reflecting the Veteran's first admission for marijuana substance abuse and paranoid personality; a May 1983 service treatment record reflecting a psychiatric consultation referral due to an altered mental state; a May 1983 Reserve psychiatric consultation report; a November 1983 Waco VAMC hospitalization record reflecting diagnoses of paranoid type schizophrenia, alcohol abuse, drug abuse and paranoid personality disorder; a May 1984 Applicant Medical Screening Form wherein the Veteran denied a history of being rejected for military service or prior treatment for a mental condition; a May 1984 enlistment examination report wherein the Veteran denied psychiatric symptoms but referred to being rejected from military service "because of 1983 drugs use" with clinical examination indicating a normal psychiatric status; a January 1985 Medical Board Report concluding that the Veteran manifested chronic, undifferentiated schizophrenia which existed prior to service and was aggravated by service; the Veteran's military psychiatric hospitalization records that include his reported history of problems beginning in 1981 after taking a "microdot" and having suicidal thoughts in the summer of 1982; a February 1985 Physical Evaluation Board finding that the Veteran's chronic, undifferentiated schizophrenia existed prior to service and was not aggravated by service; a November 1985 VA clinical record wherein the Veteran reported a history of psychiatric problems first requiring professional help after his first period of active service, when he began taking "weird drugs"; 	the Veteran's statement, received in March 1989, reflecting his belief that his schizophrenia started during his first period of active service aboard the U.S.S. Forrestal wherein he worked 70 hour weeks, did not eat correctly, drank black coffee, and slept in the communications room in his clothes; the Veteran's May 1999 testimony wherein he reported his belief that his schizophrenia started during his first period of active service with his compulsive overworking during a two-month period; the Veteran's March 2006 testimony wherein he reported his belief that his schizophrenia started during his first period of active service when he disobeyed a direct order; the Veteran's March 2007 testimony wherein he reported his belief that his schizophrenia started during his first period of active service due to symptoms of disorientation and headaches; and an August 2009 VA examiner's opinion that the Veteran's schizophrenia began between his two periods of active service and that the schizophrenic symptoms were not aggravated by military activities in any way.

An expert medical opinion was provided in October 2012.  No author was identified.  In regards to the question posed to the expert as to whether it is at least as likely as not that the Veteran's psychiatric disorder (schizophrenia) first manifested during his period of active duty service from November 1978 to November 1981, the expert determined that it is less likely than not that the Veteran's schizophrenia first manifested during his first period of active duty service.  The rationale employed by the expert was that there was no evidence that the Veteran sought medical help between November 1978 and November 1981, there was no mention of disciplinary action against him due to abnormal behavior during this timeframe, and his November 1981 separation examination reflected normal clinical evaluation of psychiatric status.  

The expert determined that it is at least as likely as not that the Veteran's schizophrenia did occur prior to his second period of active service as he was diagnosed with paranoid personality disorder in April 1983 and was diagnosed with schizophrenia and drug abuse in November 1983.  The expert also determined that there was no clear and unmistakable evidence to indicate that the schizophrenia was aggravated beyond the natural progression of the disease.  In support of this opinion, the expert reported that one of the forms of the natural history of schizophrenia involves waxing and waning of symptoms; that the Veteran did not report any medical complaints related to schizophrenia during his second period of active duty; and that when he did have psychotic symptoms in January 1985, the Veteran reported that he went on a seven days leave prior to reporting and that during that leave he had used pot.  

The Board requested clarification concerning the October 2012 medical opinion in November 2012.  The Board requested an addendum identifying the author and his/her credentials, and for the expert to provide rationale as to why the facts in the provided opinion support the ultimate conclusions reached and why information potentially supportive of the claim (e.g., Veteran's descriptions of symptoms which began during his first period of active service) have not supported a service-connected etiology.  

An addendum was received in February 2013.  The author was identified as Dr. S.G., a staff psychiatrist at the Jackson VAMC, who reported that the claims file records for the first deployment were reviewed and there is no reported or recorded documented evidence that the Veteran had sought help for mental health reasons during his first period of active service; that according to a June 2000 appeal (actually a prior Board decision that determined new and material evidence had not been submitted to reopen the claim) "the Veteran appears to have contended that he believed his paranoid schizophrenia began in service when he began to work excessively while serving on board the U.S.S. Forrestal" and the expert's finding that there is no recorded evidence of seeking help for mental health issues or abnormal behavior being self-reported or observed during his first period of active duty; that at a May 1999 hearing, the Veteran talked about working 12 hours a day, 7 days a week, and talked about working compulsively, which he refers as his symptom, and the expert's finding that he was able to carry out the task and no disciplinary actions were recorded against him for having difficulty completing the tasks; and the November 1981 separation examination did not reflect any abnormal mental health symptoms.  The expert concluded that there is no clear evidence that the schizophrenia started while he was on his first period of active duty.  

The Board determined in March 2014 that another expert medical opinion was needed because the expert who provided the October 2012 opinion with clarification in February 2013 had not accurately answered the question posed by the Board regarding whether there was clear and unmistakable evidence showing that any preexisting psychiatric disorder was not aggravated beyond the normal progress of the disorder during the Veteran's second period of active service (August 1984 to April 1985).  The Board noted that the question of whether schizophrenia was incurred during the Veteran's first period of active duty service had been adequately addressed in other opinions and that the Board had determined (as will be discussed in more detail below) that there was clear and unmistakable evidence that schizophrenia preexisted the Veteran's second period of active duty service.  The expert was specifically asked to address whether there was evidence showing that the Veteran's preexisting schizophrenia worsened during his second period of active duty service (August 1984 to April 1985) and, if it did worsen, to address whether the worsening was due to the natural progression of the disease.  

The expert was asked to base the response provided to the questions posed by the Board on the following pieces of evidence, which were specific to the Veteran: a December 13, 1982, VA clinical record wherein the Veteran described difficulty adjusting to civilian life, and requested an evaluation to ensure that nothing was "psychiatrically wrong" - the examination resulted in a diagnosis of dependent personality disorder; an April 1983 hospitalization record from the Waco VAMC reflecting the Veteran's first admission for marijuana substance abuse and paranoid personality - the Veteran reported not eating or sleeping too good "for some time;" a May 21, 1983, service treatment record reflecting a psychiatric consultation referral due to an altered mental state; a May 28, 1983, U.S. Naval Reserve (USNR) psychiatric consultation report; a November 1983 Waco VAMC hospitalization record reflecting diagnoses of paranoid type schizophrenia, alcohol abuse, drug abuse and paranoid personality disorder - the Veteran reported hearing voices and substance abuse "of a few months duration;" a May 8, 1984, Applicant Medical Screening Form wherein the Veteran denied a history of being rejected for military service or prior treatment for a mental condition; a May 10, 1984, enlistment examination report wherein the Veteran denied psychiatric symptoms but referred to being rejected from military service "because of 1983 drugs use" with clinical examination indicating a normal psychiatric status;" a January 29, 1985, Medical Board Report concluding that the Veteran manifested chronic, undifferentiated schizophrenia which existed prior to service (EPTE) and was aggravated by service - the precipitating stress was identified as routine stress of military life, and the predisposition was identified as a schizoid personality disorder; the Veteran's military psychiatric hospitalization records (in a separate "INPATIENT" treatment record folder) which include his reported history of problems beginning in 1981 after taking a "microdot" and having suicidal thoughts in the summer of 1982; a February 22, 1985, Physical Evaluation Board finding that the Veteran's chronic, undifferentiated schizophrenia existed prior to service and was not aggravated by service; and a November 1985 VA clinical record wherein the Veteran reported a history of psychiatric problems first requiring professional help after his first period of active service, when he began taking "weird drugs."

An expert medical opinion was provided in May 2014 by psychiatrist Dr. A.A.  The expert reported reviewing the medical records and provided an opinion that there was evidence from the record that the Veteran's preexisting schizophrenia worsened during his second period of active duty service, which took place between August 1984 and April 1985.  The expert specifically noted that the Veteran denied any prior psychiatric treatment upon his May 1985 reenlistment, while also noting that most patients of schizophrenia try to minimize or deny their ongoing illness.  The expert also noted that per the service treatment records, the Veteran was found to be wandering around the Long Beach, California naval station in January 1985 in a confused state with psychiatric symptoms, at which time he was admitted and treated for acute psychosis, and after which a January 1985 medical board report diagnosed him with chronic, undifferentiated type schizophrenia, with routine stress of military life listed as the precipitating stress and the impairment deemed severe for military service and moderate for civilian adjustment.  It was also the expert's opinion that the Veteran's preexisting schizophrenia worsened due to its natural progression.  The examiner explained that the Veteran was left untreated when he denied having any psychiatric illness at the time of his second enlistment, which led him to have a psychotic episode in January 1985, when he was found to have schizophrenia that preexisted his second enlistment with routine military stress as the precipitating stress.  

The Board may now proceed with analysis of the Veteran's claim.  

The Board has determined that the preponderance of the evidence is against a finding that service connection for schizophrenia is warranted in relation to the Veteran's first period of active duty service that began in November 1978 and ended in November 1981.  As noted above, the Veteran's service treatment records from his first period of active service are devoid of reference to complaint of, or treatment for, any psychiatric disorder, to include schizophrenia, and clinical evaluation of the Veteran's psychiatric functioning at the time of his November 1981 separation examination was normal.  See report of medical examination.  In addition, two medical professionals have provided opinions against a finding that schizophrenia is etiologically related to the Veteran's first period of active duty service.  The August 2009 VA examiner determined that schizophrenia is less likely than not etiologically related to the first period of active service.  This opinion was supported by adequate rationale, namely that the evidence suggested schizophrenia began in the period between the Veteran's two enlistments and, therefore, could not have been incurred in the military, and is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The expert medical opinion obtained in October 2012 and amended in February 2013 concurred with the August 2009 VA examiner.  The rationale employed by the expert was that there was no evidence that the Veteran sought medical help between November 1978 and November 1981, there was no mention of disciplinary action against him due to abnormal behavior during this timeframe, and the Veteran's November 1981 separation examination reflected normal clinical evaluation of psychiatric status.  Given the adequate rationale employed by the expert, the opinion provided in October 2012 and February 2013 is also afforded high probative value.  Id.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for schizophrenia as directly related to the Veteran's first period of active duty service that began in November 1978 and ended in November 1981.  See 38 C.F.R. § 3.303.  While the Board acknowledges the assertion raised by the Veteran that schizophrenia manifested during his first period of active duty service, this assertion is not corroborated by the service treatment records from that period of service, which, as noted above, are devoid of reference to complaint of, or treatment for, any psychiatric problems, to include schizophrenia, and which showed normal psychiatric functioning at the time of the Veteran's November 1981 separation examination.  In addition, the Board attaches greater probative weight to the clinical findings of skilled professionals (August 2009 VA examiner and October 2012/February 2013 expert) than to the Veteran's statements made in connection to his claim for VA benefits.

The Board also finds that there is no evidence that a psychosis was diagnosed in the one year timeframe after the Veteran's November 1981 discharge from service.  Accordingly, service connection is also not warranted on a presumptive basis in relation to the Veteran's first period of active duty service that began in November 1978 and ended in November 1981.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board now turns to the question of whether service connection is warranted for schizophrenia in relation to the Veteran's second period of active duty service that began in August 1984 and ended in April 1985.  

As noted above, a May 1984 report of medical examination conducted prior to the start of the Veteran's second period of active duty service revealed that clinical evaluation of his psychiatric functioning was normal.  It also contained no findings related to any psychiatric problems or diagnoses.  Therefore, the presumption of soundness attaches.  See 38 C.F.R. § 3.304(b); see also Gilbert, 26 Vet. App. at 52; Wagner, 370 F. 3d at 1096.   

The determinative question that remains to be resolved now is whether the presumption of soundness has been rebutted.  The Board finds that it has.  While there is no indication of a psychiatric disability on entrance examination for the Veteran's second period of active service, both the in-service and post-service medical evidence clearly establishes that the Veteran had a psychiatric disorder that preexisted his August 1984 enlistment into military service.  See e.g., January 1985 Medical Board Report (schizophrenia existed prior to entrance into service); March 1985 Physical Evaluation Board (schizophrenia preexisted the period of military service); October 2012 expert medical opinion (the Veteran's schizophrenia occurred prior to his second period of active service as he was diagnosed with paranoid personality disorder in April 1983 and was diagnosed with schizophrenia and drug abuse in November 1983).  Additionally, the November and December 1983 hospital records from the VAMC in Waco, TX (showing admission and diagnosis of schizophrenia) fly in the face of the Veteran's subsequent denial of ever being treated for any mental condition on an Applicant Medical Prescreening Form.   Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran had a psychiatric disability that preexisted his second period of service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The crux of the case now falls on whether there is clear and unmistakable evidence that the preexisting disease was not aggravated during service.  As noted above, the government may show a lack of aggravation by establishing that there was no increase in disability during service or by showing that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153 (West 2002).

The in-service evidence contains conflicting determinations on the question of aggravation.  As noted above, the January 1985 Medical Board Report identified the Veteran's schizophrenia as "EPTE/AGG" (existed prior to entrance into service and aggravated by service) and the March 1985 Physical Evaluation Board determined that schizophrenia preexisted the Veteran's period of military service and was not aggravated by his military service.  

The August 2009 VA examiner reported that there was no evidence that the Veteran's military activities aggravated symptoms of schizophrenia in any way.  This part of the opinion is not afforded much probative value as it was not accompanied by a rationale.  See Prejean, 13 Vet. App. at 448-9.  In March 2014, the Board determined that the October 2012 expert did not accurately answer the question posed by the Board regarding whether there is clear and unmistakable evidence to indicate that the preexisting schizophrenia was not aggravated during the Veteran's second period of active duty service.  Therefore, the opinion provided in that regard is not afforded any probative value.  Id.  

That leaves the expert opinion provided in May 2014.  As noted above, the expert provided an opinion that the Veteran's preexisting schizophrenia worsened during his second period of active duty service (August 1984 to April 1985) and that such worsening was due to its natural progression.  The opinion was supported by adequate rationale, namely that because the Veteran denied any prior psychiatric treatment at the time of his May 1985 reenlistment, he was left untreated, which led him to have a psychotic episode in January 1985.  Given the fact that a rationale based on evidence specific to the Veteran was provided, the opinion is afforded high probative value.  Id.  

The Board acknowledges the assertion raised by the Veteran that his schizophrenia was aggravated during his second period of active duty service (August 1984 to April 1985).  As a lay person without the appropriate medical training and expertise, however, he simply is not competent to provide a probative opinion that his schizophrenia was aggravated during his second period of active duty service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, schizophrenia is a disease process not capable of direct observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  In addition, the Board again attaches greater probative weight to the clinical findings of skilled professionals (such as the May 2014 expert) than to the Veteran's statements made in connection to his claim for VA benefits.

Given the probative opinion provided by the May 2014 expert that the worsening of preexisting schizophrenia during the second period of service was due to its natural progression, there is clear and unmistakable evidence that the Veteran's schizophrenia existed prior to the second period of service and it was not aggravated during his second period of active service.  Accordingly, service connection is not warranted and the claim must be denied.  


ORDER

Service connection for schizophrenia is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


